ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                             )
                                                        )
Accenture Federal Services, LLC                         ) ASBCA No. 62901
                                                        )
Under Contract Nos. GS00Q09BGD0005                      )
                    T.O. FA8726-16-F-0001 et al.        )

APPEARANCES FOR THE APPELLANT:                             Nicole J. Owren-Wiest, Esq.
                                                           Skye Mathieson, Esq.
                                                            Crowell & Moring LLP
                                                            Washington, DC

APPEARANCES FOR THE GOVERNMENT:                            Arthur M. Taylor, Esq.
                                                            DCMA Chief Trial Attorney
                                                           Samuel W. Morris, Esq.
                                                            Trial Attorney
                                                            Defense Contract Management Agency
                                                            Chantilly, VA

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,789,367.38.
Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from November 3, 2020
until date of payment.

      Dated: June 24, 2021



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                       I concur



RICHARD SHACKLEFORD                            OWEN C. WILSON
Administrative Judge                           Administrative Judge
Vice Chairman                                  Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62901, Appeal of Accenture
Federal Services, LLC, rendered in conformance with the Board’s Charter.

      Dated: June 24, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2